Exhibit 10.3

EXECUTION VERSION

BV BORROWER GUARANTY

Dated as of May 12, 2011

From

SENSATA TECHNOLOGIES B.V.

as Guarantor

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

Section         Page

Section 1.

   Guaranty; Limitation of Liability    1

Section 2.

   Guaranty Absolute    2

Section 3.

   Waivers and Acknowledgments    3

Section 4.

   Subrogation    4

Section 5.

   Payments Free and Clear of Taxes, Etc.    5

Section 6.

   Representations and Warranties    5

Section 7.

   Covenants    5

Section 8.

   Amendments, Guaranty Supplements, Etc.    5

Section 9.

   Notices, Etc.    6

Section 10.

   No Waiver; Remedies    6

Section 11.

   Right of Set-off    6

Section 12.

   Indemnification    6

Section 13.

   Continuing Guaranty; Assignments under the Credit Agreement    7

Section 14.

   Judgments    8

Section 15.

   Execution in Counterparts    8

Section 16.

   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.    8



--------------------------------------------------------------------------------

BV BORROWER GUARANTY

BV BORROWER GUARANTY (this “Guaranty”) dated as of May 12, 2011 made by SENSATA
TECHNOLOGIES B.V., a private limited liability company (besloten vennootschap
met beperkte aansprakelijkheid) incorporated under the laws of the Netherlands
(the “Guarantor”), in favor of the Secured Parties (as defined in the Credit
Agreement referred to below).

PRELIMINARY STATEMENT.

The Guarantor, SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited
liability company (the “US Borrower”; together with the Guarantor, the
“Borrowers”), and SENSATA TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands, are party to a Credit Agreement
dated as of May 12, 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) with certain Lenders party thereto, the Initial L/C Issuer, the
Initial Swing Line Lender and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent. The Borrowers have entered into or may from time to time
enter into lines of credit (committed or uncommitted) and other similar
arrangements (the “Bilateral Obligations”) with Lenders or their Affiliates and
certain other financial institutions as initially set forth on Schedule XII of
the Domestic Security Agreement and as such schedule may be amended from time to
time upon written notice by the Borrowers to the applicable Lenders or
Affiliates and certain other financial institutions (each, in such capacity,
a “Bilateral Provider”).

The Guarantor may receive, directly or indirectly, a portion of the proceeds of
the Loans under the Credit Agreement and will derive substantial direct and
indirect benefits from the transactions contemplated by the Credit Agreement and
from each Bilateral Provider’s Bilateral Obligations.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
the Bilateral Providers to provide Bilateral Obligations and the Hedge Banks to
enter into Secured Hedge Agreements from time to time, the Guarantor hereby
agrees as follows:

Section 1. Guaranty; Limitation of Liability. (a) The Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the US Borrower, all
Cash Management Obligations of the US Borrower and all Secured Hedge Obligations
of the US Borrower now or hereafter existing (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise and the Bilateral
Obligations of each Bilateral Provider solely in respect of the US Borrower
(such Obligations being the “Guaranteed Obligations”), and agrees to pay any and
all reasonable expenses (including, without limitation, reasonable fees and
reasonable out-of-pocket expenses of counsel) incurred by the Administrative
Agent or any other Secured Party in enforcing any rights under this Guaranty or
any other Loan Document in accordance with Section 10.04 of the Credit Agreement
(including Attorney Costs of any law firm or other external counsel to the
Administrative Agent); provided, however, that in no event shall the Guaranteed
Obligations of the Guarantor include any of its obligations as a Borrower under
the Credit Agreement. Without limiting the generality of the foregoing, the
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by the US Borrower to any Secured Party
under or in respect of the Loan Documents but for the fact that they are



--------------------------------------------------------------------------------

unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the US Borrower. Notwithstanding
anything herein or in the Credit Agreement to the contrary, (i) the aggregate
principal amount of all Bilateral Obligations guaranteed hereby shall not exceed
$40,000,000 and (ii) to the extent that Bilateral Obligations are cash
collateralized or otherwise guaranteed (other than pursuant hereunder), such
Bilateral Obligations shall not be guaranteed hereby.

(b) The Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirm that it is the intention of
all such Persons that this Guaranty and the Obligations of the Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state Law
to the extent applicable to this Guaranty and the Obligations of the Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Guarantor hereby irrevocably agree that the
Obligations of the Guarantor (other than in its capacity as a Borrower under the
Credit Agreement) under this Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance. For purposes
hereof, “Bankruptcy Law” means any proceeding of the type referred to in
Section 8.01(f) of the Credit Agreement or Title 11, U.S. Code, or any similar
foreign, federal or state Law for the relief of debtors.

(c) The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, the Guarantor will contribute, to the maximum
extent permitted by Law, such amounts so as to maximize the aggregate amount
paid to the Secured Parties under or in respect of the Loan Documents.

(d) Notwithstanding anything to the contrary in any Loan Document, the Guarantor
shall not have any liability or obligation under this Guaranty to the extent
that such liability or obligation would constitute unlawful financial assistance
under the applicable Laws of the jurisdiction of the Guarantor.

(e) Notwithstanding anything to the contrary in this Guaranty, no obligations
shall be included in the definition of “Guaranteed Obligations” to the extent
that, if included, this Guaranty or any part hereof would constitute a violation
of the prohibition on financial assistance as contained in Section 2:98c or
2:207c of the Dutch Civil Code (the “Prohibition”) and this Guaranty is only
legally binding on the Guarantor to the extent it will not be in violation of
the Prohibition and all provisions of this Guaranty will be construed
accordingly.

Section 2. Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any Law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured
Party with respect thereto. The Obligations of the Guarantor under or in respect
of this Guaranty are independent of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
and a separate action or actions may be brought and prosecuted against the
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the US Borrower (in its capacity as Borrower under the Credit
Agreement) or any other Loan Party or whether the US Borrower or any other Loan
Party is joined in any such action or actions. The liability of the Guarantor
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

2



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the US Borrower; provided
that where such a waiver is unenforceable or where such a change would discharge
the Guarantor of its liability under this Guaranty if made without its consent,
the Guarantor hereby gives its consent to such change;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty or any
other guaranty or agreement or the release or reduction of liability of the
Guarantor or other guarantor or surety with respect to the Guaranteed
Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety to the extent
permitted.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the US Borrower (in its capacity as
a Borrower under the Credit Agreement) or any other Loan Party or otherwise, all
as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) The Guarantor hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Secured Party
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and, where it may not waive this right, the Guarantor
agrees that this Guaranty will not be

 

3



--------------------------------------------------------------------------------

revoked, and acknowledges that this Guaranty is continuing in nature and applies
to all Guaranteed Obligations, whether existing now or in the future.

(c) The Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of the Guarantor or other rights of the Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of the Guarantor
hereunder.

(d) The Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon the Guarantor and without affecting the liability of the
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and the Guarantor hereby waives any defense to the recovery by the Collateral
Agent and the other Secured Parties against the Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable Law.

(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the US Borrower that arise from the existence, payment, performance or
enforcement of the Guarantor’s Obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the US
Borrower or any Collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common Law, including, without limitation,
the right to take or receive from the US Borrower, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations (other than (x) obligations with respect to Secured Hedge
Agreements, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable under the
Loan Documents) and all other amounts payable under this Guaranty shall have
been paid in full in cash, all Letters of Credit shall have been cash
collateralized or otherwise back-stopped, in each case, on terms required by the
Credit Agreement or shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to the
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts payable under this Guaranty, (b) the Maturity Date of the
Term Loan Facility and (c) the latest date of cash collateralization or other
back-stop, in each case, on the terms required by the Credit Agreement or the
expiration or termination of all Letters of Credit, such amounts shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of the Guarantor and shall forthwith be
paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed

 

4



--------------------------------------------------------------------------------

Obligations or other amounts payable under this Guaranty thereafter arising. If
(i) the Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts, if any, payable under this Guaranty shall have been paid in full in
cash, (iii) the Maturity Date of the Term Loan Facility shall have occurred and
(iv) all Letters of Credit shall have been cash collateralized or otherwise
back-stopped, in each case, on the terms required under the Credit Agreement, or
shall have expired or been terminated, the Secured Parties will, at the
Guarantor’s request and expense, execute and deliver to the Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to the Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by the
Guarantor pursuant to this Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any payment made by the
Guarantor pursuant to this Guaranty which results in the imposition of Taxes
which would not have been imposed had the payment been made by the US Borrower
shall be made free and clear of and without deduction for any such Taxes;
provided that if the Guarantor shall be required to deduct any such Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums paid under this section) the Administrative Agent, Lender or L/C
Issuer (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Law. For the avoidance of doubt, this Section 5 shall be read as an obligation
of the Guarantor that is in addition to its Guarantee of the US Borrower’s
obligations to indemnify for Taxes and Other Taxes pursuant to Section 3.01 of
the Credit Agreement and shall not relieve the Guarantor of its obligations to
make payments pursuant to Section 3.01 of the Credit Agreement on the US
Borrower’s behalf.

Section 6. Representations and Warranties. The Guarantor hereby represents and
warrants as follows:

(a) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or waived.

(b) The Guarantor has, independently and without reliance upon any Secured Party
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Loan Document to which it is or is to be a party, and the Guarantor has
established adequate means of obtaining from the US Borrower on a continuing
basis information pertaining to, and is now and on a continuing basis will be
familiar with, the business, condition (financial or otherwise), operations,
performance, properties and prospects of the US Borrower.

Section 7. Covenants. The Guarantor (other than in its capacity as a Borrower
under the Credit Agreement) covenants and agrees that, so long as any part of
the Guaranteed Obligations shall remain unpaid, any Letter of Credit shall be
outstanding and not cash collateralized or otherwise back-stopped in accordance
with the Cash Collateralization or back-to-back letter of credit provisions set
forth in Section 2.03(g) of the Credit Agreement or any Lender shall have any
Commitment, the Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that the US Borrower has agreed to cause the Guarantor to perform or observe.

Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by the Guarantor
therefrom shall in any

 

5



--------------------------------------------------------------------------------

event be effective unless the same shall be in writing and signed by the
Administrative Agent and the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all of the Secured Parties (other than any
Lender that is, at such time, a Defaulting Lender), (a) reduce or limit the
obligations of the Guarantor hereunder, release the Guarantor hereunder or
otherwise limit the Guarantor’s liability with respect to the Obligations owing
to the Secured Parties under or in respect of the Loan Documents except as
provided in the next succeeding sentence, (b) postpone any date fixed for
payment hereunder or (c) change the number of Secured Parties or the percentage
of (x) the Commitments, (y) the aggregate unpaid principal amount of the Loans
or (z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Secured Parties or any of them to take any
action hereunder.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to the Guarantor, addressed to the BV Borrower’s address specified in
Schedule 10.02 of the Credit Agreement, if to any Agent, at its address
specified in Schedule 10.02 of the Credit Agreement, if to or any Lender, at its
address specified in its Administrative Questionnaire, if to any Hedge Bank, at
its address specified in the Secured Hedge Agreement to which it is a party, or,
as to any party, at such other address as shall be designated by such party in a
written notice to each other party. All such notices and other communications
shall be deemed to be given or made at such time as shall be set forth in
Section 10.02 of the Credit Agreement. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this shall be effective as delivery of an original executed counterpart thereof.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by Law.

Section 11. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent and, after obtaining the prior
written consent of the Administrative Agent, each other Agent and each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
but excluding payroll, tax and trust accounts) at any time held and other
indebtedness at any time owing by such Agent, such Lender or such Affiliate to
or for the credit or the account of the Guarantor against any and all of the
Obligations of the Guarantor now or hereafter existing under the Loan Documents,
irrespective of whether such Agent or such Lender shall have made any demand
under this Guaranty or any other Loan Document and although such Obligations may
be unmatured. Each Agent and each Lender agrees promptly to notify the Guarantor
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Agent and each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

Section 12. Indemnification. (a) Without limitation on any other Obligations of
any Guarantor or remedies of the Secured Parties under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Secured Party and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, any and all claims, damages, losses,
liabilities and expenses (including, without

 

6



--------------------------------------------------------------------------------

limitation, Attorney Costs) (which shall be limited to one (1) counsel to the
Administrative Agent and the Secured Parties (exclusive of one local counsel to
the Administrative Agent and the Secured Parties in each appropriate
jurisdiction), unless (x) the interests of the Administrative Agent and the
Secured Parties are sufficiently divergent, in which case one (1) additional
counsel may be appointed and (y) if the interests of any Secured Party or group
of Secured Parties (other than all of the Secured Parties) are distinctly or
disproportionately affected, one (1) additional counsel for such Secured Party
or group of Secured Parties in connection with the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby) that may be actually incurred by or awarded against any Indemnified
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of any Loan Party
enforceable against such Loan Party in accordance with their terms.

(b) The Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to the Guarantor or any of its Affiliates or any of its officers, directors,
employees, agents and advisors, and the Guarantor hereby agrees not to assert
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Loans or
the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

(c) Each of the Indemnified Parties hereby also agrees that the Guarantor shall
have no liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Indemnified Parties or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each of the Indemnified Parties hereby agrees not to assert any claim against
the Guarantor on any theory of liability, for special, indirect, consequential
or punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

(d) Without prejudice to the survival of any of the other agreements of the
Guarantor under this Guaranty or any of the other Loan Documents (in its
capacity as Guarantor hereunder), the agreements and obligations of the
Guarantor contained in Section 1(a) (with respect to enforcement expenses), the
last sentence of Section 2, Section 5 and this Section 12 shall survive the
payment in full of the Guaranteed Obligations and all of the other amounts
payable under this Guaranty.

Section 13. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations (other than with respect to the Secured Hedge Agreement and the Cash
Management Obligations that are not yet due and payable and contingent
indemnification obligations for which no claim has been asserted) and all other
amounts payable under this Guaranty, (ii) the Maturity Date of the Term Loan
Facility and (iii) the latest date of cash collateralization or other back-stop,
in each case, on the terms required by the Credit Agreement, or expiration or
termination of all Letters of Credit, (b) be binding upon the Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Loans owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to such Secured Party herein or
otherwise, in each case as and to the extent provided in Section 10.07 of the
Credit Agreement. Except as expressly provided in the Credit Agreement, the
Guarantor shall not have the right

 

7



--------------------------------------------------------------------------------

to assign its rights hereunder or any interest herein without the prior written
consent of the Secured Parties.

Section 14. Judgments. If for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder in Dollars or any other
applicable currency (the “Judgment Currency”) into a different currency (the
“Other Currency”), the parties hereto agree, to the fullest extent they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Judgment Currency with such Other Currency at the spot rate of
exchange quoted by the Administrative Agent at 11:00 a.m. on the Business Day
preceding that on which final judgment is given (or such other rate as may be
required by any applicable Law), for the purchase of the Judgment Currency, for
delivery two Business Days thereafter.

Section 15. Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty by telecopier shall be effective as delivery of
an original executed counterpart of this Guaranty.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty shall be governed by, and construed in accordance with, the laws of the
State of New York.

(b) The Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the jurisdiction of any New York State court or federal court
of the United States of America sitting in New York City, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Guaranty or any of the other Loan Documents to which it is or is to be a
party, or for recognition or enforcement of any judgment, and the Guarantor
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. The Guarantor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. The Guarantor hereby irrevocably appoints C
T Corporation System with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011 (the “Process Agent”) as its agent to receive and forward
on behalf of itself the summons and complain and any other process which may be
served in any such action or proceeding. Such service may be made by mailing or
delivering a copy of such process to the Guarantor in the care of the Process
Agent at the Process Agent’s address, and the Guarantor hereby irrevocably
authorizes and directs the Process Agent to receive such service on its behalf.
Nothing in this Guaranty or any other Loan Document shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Guaranty or any other Loan Document in the courts of any jurisdiction.

(c) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such suit,
action or proceeding in any such court.

(d) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM

 

8



--------------------------------------------------------------------------------

(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY
OF THE LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF ANY SECURED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SENSATA TECHNOLOGIES B.V. By:   /s/ Geert Braaksma   Name:   Geert Braaksma  
Title:   Director